EXHIBIT 10.1

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

This is a Mutual Release and Settlement Agreement (“Settlement”) dated as of
September 29, 2006, between Charys Holding Company, Inc., a Delaware Corporation
(“Charys”) and its affiliated and related companies and entities Viasys Services
Inc., Viasys Network Services Inc. (hereinafter collectively referred to as the
“Company”) and New Viasys Holdings LLC, a Delaware limited liability company and
its affiliated and related companies and entities (hereinafter referred to as
“New Viasys”).

WHEREAS, disputes (referred to collectively as the “Disputes”) have arisen
involving the Company and New Viasys related to that certain Stock Purchase
Agreement dated November 1, 2005 between the Company and New Viasys (the
“Agreement”) and the agreements and other documents associated with the
Agreement (referred to collectively as the “Transaction Documents”);

WHEREAS, the Company and New Viasys desire to settle and resolve the Disputes.

THEREFORE, for the consideration and mutual promises listed below, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows
(Capitalized terms not defined herein but defined in the Transaction Documents
shall have the definitions given in the Transaction Documents):

1.             Payment Price

(a)           The Agreement called for part of the Base Purchase Price to be a
subordinated secured promissory note in the original principal amount of
$3,500,000.00.  The Note was secured by a Security Agreement giving New Viasys a
security interest in the


--------------------------------------------------------------------------------




Collateral described in Schedule 1.3.1(a) to the Agreement (the “Security
Agreement”).

(b)           As a condition precedent to the Company’s obligations under this
Settlement, at the closing of this Settlement (the “Closing”): (i) New Viasys
shall cancel the Note and return the original Note to Charys, and (ii) Section
1.5 of the Agreement shall be of no further force and effect, and (iii) Charys
shall have completed a financing transaction in the approximate amount of
$20,000,000.

(c)           As a condition precedent to New Viasys’s obligations under this
Settlement, Charys: (i) shall pay to New Viasys at Closing, in immediately
available funds the sum of $372,424.00; (ii) shall agree to pay within 60 days
after Closing the amount of $426,333.00, $333,333.00 as Adjusted Base Purchase
Price plus $93,000.00 in interest (collectively, $372,424.00 and $426,333.00,
the “Settlement Amount”); and (iii) shall have completed a  financing
transaction in the approximate amount of $20,000,000.

(d)           The Company and New Viasys shall terminate the Security Agreement
at the Closing, which Security Agreement shall be of no further force and
effect.  The Company and New Viasys shall take such steps as are reasonably
necessary to put the Collateral in such condition (with respect to its custody
and possession only) as it was prior to the Security Agreement.  New Viasys
shall have no further interest in the Collateral.  For the avoidance of doubt,
the security agreement entered into by the parties with respect to the VA Job
(as defined in Section 5(a) below) shall remain in full force and effect.

2.             Escrowed Shares and Additional Shares of Charys Stock; Promissory
Note

(a)           Pursuant to the Agreement, Charys deposited 500,000 shares of
unregistered Charys common stock in Escrow (the “Escrow Shares”) with the law
firm of Brown

2


--------------------------------------------------------------------------------




Raysman Millstein Felder & Steiner LLP, with offices at 900 Third Avenue, New
York, NY 10022 (the “Escrow Agent”).

(b)           At the Closing, Charys shall direct the Escrow Agent to release
the Escrow Shares pursuant to the provisions of the Escrow Agreement, and Charys
will issue an additional 225,000 shares of unregistered Charys common stock (the
“Additional Shares”), all as follows:

(i)            To Mel Harris, 367,305 shares of the Escrow Shares and 112,500 of
the Additional Shares; and

(ii)           To Steven Posner, 132,695 shares of the Escrow Shares and 112,500
of the Additional Shares.

(c)           The Escrow Shares and the Additional Shares shall have the
registration rights set forth in the Registration Rights Agreement attached
hereto as Exhibit 2(c) and made a part hereof.

(d)           As of the date that is one year after the Closing date (the “Put
Date”), Mel Harris or Steven Posner or both will have the right to require
Charys to repurchase at a purchase price of $6.50 per share that number of
shares designated in the notice to Charys stating the intention to exercise the
put (the “Shareholder Put Right”).  The Shareholder Put Right shall expire 90
days after the Put Date (the “Put Expiration Date”) if the exercise of the
Shareholder Put Right is not initiated by the Put Expiration Date.  Mel Harris
or Steven Posner or both, as the case may be, shall initiate the Shareholder Put
Right by sending written notice to Charys indicating his intent to exercise the
Shareholder Put Right not later than the Put Expiration Date.  Promptly after
receipt of a timely notice of intent to exercise the Shareholder Put Right,
Charys and Mel Harris or Steven Posner or both, as the case may be, shall take
such steps as are

3


--------------------------------------------------------------------------------




necessary to consummate the repurchase of the Escrow Shares and the Additional
Shares.  Charys may pay for some or all of the shares put to Charys pursuant to
this provision by means of a promissory note bearing interest at a rate equal to
10% per annum with a term of not more than six months, which promissory note
shall be secured by the Charys shares.

(e)           At the Closing, Charys shall issue promissory notes (the
“Promissory Notes”) to Mel Harris and Steven Posner, in amounts determined by
the difference between $3.5 million and the value of the Escrow Shares and the
Additional Shares as determined by the average closing price of those shares for
the ten trading days ending on September 29, 2006 (the per share price as co
computed, the “Computed Value”) allocated between Mel Harris and Steven Posner
as follows:

(i)            To Mel Harris, the difference between $2,316,300 and the Computed
Value of 479,805 shares of Charys common stock; and

(ii)           To Steven Posner, the difference between $1,183,700 and the
Computed Value of 245,195 shares of Charys common stock.

The Promissory Notes shall be substantially in the form of Exhibit 2(e).

3.             Standby Letters of Credit.

(a)           Section 5.2 of the Agreement called for Charys to put an
irrevocable standby letter of credit in place to replace New Viasys’ standby
letter of credit #11171 securing an irrevocable letter of credit for the
Policies in the amount of $1,350,000.  This obligation has been extended by
letter agreement three times.

(b)           As a condition precedent to the Company’s obligations under this
Settlement, Charys’ obligation to establish such standby letter of credit shall
be extended to December 31, 2006; provided, however, that such extension shall
not result in the requirement of

4


--------------------------------------------------------------------------------




additional amounts to be paid by New Viasys under its standby letter of credit,
and provided, further, that the Company is not in default under the terms of New
Viasys’ standby letter of credit.  Upon replacement of the standby letter of
credit, Charys will return the original Standby letter of credit and any
associated collateral to New Viasys.

(c)           Charys herby warrants and covenants that it shall indemnify and
hold New Viasys harmless from and against any liability or obligation arising
from the obligation to secure the irrevocable letter of credit and any
associated collateral for the Policies.

4.             Security Bond.

(a)           Section 5.9 of the Agreement called for Charys to secure the
release of New Viasys, as principal, from the Liberty Mutual Insurance Company
surety Bond no. 964-001-334 in the amount of $375,000.

(b)           As a condition precedent to the Company’s obligations under this
Settlement, Charys’ obligation to secure the release of New Viasys, as
principal, from the Liberty Mutual Insurance Company surety Bond no. 964-001-334
in the amount of $375,000 shall be extended to December 31, 2006; provided,
however, that such extension shall not result in the requirement of additional
amounts to be paid by New Viasys under such surety bond, and provided, further,
that the Company is not in default under the terms of such surety bond.  Upon
replacement of the surety bond, Charys will return the original surety bond to
New Viasys.

(c)           Charys herby warrants and covenants that it shall indemnify and
hold New Viasys harmless from and against any liability or obligation arising
from the obligations under the Liberty Mutual Insurance Company surety Bond no.
964-001-334 in the amount of $375,000.

5


--------------------------------------------------------------------------------




5.             Provisions Relating to Contract for the VA Job

(a)           In connection with the closing of the Agreement, the parties
entered into a Management Agreement by which the Company managed Contract No.
C00016042T01 with the Virginia Department of Transportation (the “VA Job”) for
the benefit of New Viasys and in connection herewith the parties shall enter
into the First Amendment to Management Agreement as provided in the “First
Amendment to Management Agreement” a copy of which is attached hereto as Exhibit
5.

6.             Settlement of Litigation

(a)           Section 11.2(d) of the Agreement provided that Charys would be
indemnified by New Viasys for all Losses in excess of one million dollars
($1,000,000) arising from the litigation with Lumbermen’s Mutual Casualty Co.
(“Lumbermen’s”) captioned Lumbermen’s Mutual Casualty Company v. Able
Telecommunications & Power, Inc., Transportation Safety Contractors, Inc. and
Georgia Electric Company, United States District Court, Northern District of
Georgia, Atlanta Division, Case No. 1:04-CV-339-WSD.  That litigation was
settled by the payment to Lumbermen’s of 400,000 shares of Charys stock and
$200,000 in cash paid by New Viasys pursuant to an oral agreement between Charys
and New Viasys.  The agreement between Charys and Lumbermen’s established an
agreed upon value of $4.83 per share giving the settlement an agreed upon value
between Charys and Lumbermen’s of $1,932,000 (the “Lumbermen’s Settlement
Amount”).  Charys has stated that it has an indemnification claim against New
Viasys for $732,000, the agreed value of the Charys shares, less the $200,000
paid in cash by New Viasys.  It is New Viasys’ contention that the indemnity
contained in the Agreement related only to cash paid by Charys to Lumbermen’s
and not to any artificial value of the Charys shares.

6


--------------------------------------------------------------------------------




(b)           As a material part of this Settlement and contingent upon the
satisfaction of the conditions precedent to the Company’s obligations, Charys
shall release its claim against New Viasys for the indemnified portion of the
Lumbermen’s Settlement Amount and New Viasys shall release Charys for New
Viasys’ claim for the $200,000 paid by it to Lumbermen’s.

7.             Executory Obligations under the Agreement.

(a)           In addition to the various obligations referred to in Sections 1
through 6 above, the Agreement provided for a number of other obligations that,
at the time of the closing of the Agreement, had not been fulfilled by Charys as
obligor (the “Charys Executory Obligations”) or by New Viasys as obligor (the
“New Viasys Executory Obligations”).

(b)           The indemnification by Seller contained in Section 11.2 of the
Agreement shall be amended and restated as follows:

“11.2       Indemnification by Seller.  Subject to this Article 11, including,
without limitation, the provisions of Section 11.3, Purchaser and its officers,
directors, employees, shareholders, representatives and agents (collectively,
the “Purchaser Indemnified Parties”) shall be indemnified and held harmless by
Seller at all times after the Effective Date, against and in respect of any and
all damage, loss, deficiency, liability, obligation, commitment, cost or expense
(including the reasonable fees and expenses of counsel) (collectively, “Losses”)
resulting from, or in respect of, all Tax liabilities of the Company, including
federal, state and local Tax liability, together with any interest or penalties
thereon or related thereto for all periods ending on or prior to the Effective
Date but excluding any Taxes to

7


--------------------------------------------------------------------------------




the extent there is an accrual or reserve on the Post Closing Audit and any Tax
liability of Seller arising in connection with the transactions contemplated
hereby.  Any Taxes, penalties or interest attributable to the operations of the
Company payable as a result of an audit of any Tax Return for any period ending
on or prior to the Effective Date shall be deemed to have accrued in the period
to which such Taxes, penalties or interest are attributable.”

(c)           The indemnification by Purchaser contained in Section 11.5 of the
Agreement shall remain in full force and effect with the exception that Charys
shall be released from its obligation under Section 11.5(a); provided, however,
that the indemnification obligations of Charys with respect to its continuing
obligations under this Settlement shall remain in full force and effect.

(d)           Except as expressly set forth herein and subject to the
satisfaction of the conditions precedent for the Company’s obligations under
this Settlement, the Company for itself, its successors and assigns, does
hereby, now and forever, fully and finally, RELEASE, acquit and discharge New
Viasys including without limitation, its past or present successors, assigns,
representatives, employees, officers, directors, agents, attorneys, affiliates,
parent and subsidiary corporations, insurers, divisions (collectively referred
to hereinafter as “New Viasys Releasees”), from any and all claims,
responsibility, covenants, suits, judgments, demands, indebtedness, promises,
agreements, actions, causes of action, obligations, damages, costs, expenses,
compensation or liabilities of any type or nature whatsoever (collectively,
“Claims”) which the Company now has, might have, or might claim to have, against
any of the New Viasys Releasees at this time, whether or not known, suspected,
developed or undeveloped, anticipated

8


--------------------------------------------------------------------------------




or unanticipated, in law or in equity, including but not limited to those which
arise under, arise out of, relate to, or are connected with the New Viasys
Executory Obligations.

(e)           Except as expressly set forth herein and subject to the
satisfaction of the conditions precedent for New Viasys’ obligations under this
Settlement, New Viasys for itself, its successors and assigns, does hereby, now
and forever, fully and finally, RELEASE, acquit and discharge Charys including
without limitation, its past or present successors, assigns, representatives,
employees, officers, directors, agents, attorneys, affiliates, parent and
subsidiary corporations, insurers, divisions (collectively referred to
hereinafter as “Charys Releasees”), from any and all Claims which New Viasys now
has, might have, or might claim to have, against any of the Charys Releasees at
this time, whether or not known, suspected, developed or undeveloped,
anticipated or unanticipated, in law or in equity, including but not limited to
those which arise under, arise out of, relate to, or are connected with the
Charys Executory Obligations, but excluding any and all Claims relating to or
arising under this Settlement and the covenants of the Company made in Sections
5.4, 5.7 and 5.8 of the Agreement.

8.             Representations and Warranties

(a)           Each party executing this Agreement represents and warrants to the
other party hereto that it has not made any assignments or transfers of any
claims relating to the subject matter of this Agreement and that the person
executing this Agreement on its behalf has full authority to do so and is
legally competent to do so.  Each party also represents that it has not made and
will not make any assignments or transfers for the purpose of avoiding any of 
the requirements contained in this Agreement, has not formed and will not form
any new entities or associations for the purpose of avoiding any of the
requirements contained in this Agreement, and has not and will not take any
other action to circumvent or otherwise avoid any of the terms

9


--------------------------------------------------------------------------------




of this Agreement.

9.             Counterparts

The parties agree that this Agreement may be executed in multiple counterparts,
or by facsimile, each of which shall be considered as an original.

10.          Interpretation

The language used in this settlement agreement shall be deemed to be language
chosen by all parties hereto to express their mutual intent, and no rule of
strict construction against any party shall apply to any term or condition of
this Agreement.

11.          Successors

This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and employers of the respective parties.

12.          Arbitration

Each controversy or claim arising out of or relating to this Settlement shall be
settled by arbitration in Miami, Florida before a panel of three (3) arbitrators
in accordance with the commercial arbitration rules of the American Arbitration
Association then in effect, as supplemented by its Large, Complex Case Rules,
and judgment upon the award rendered in such arbitration shall be final and
binding upon the parties and may be entered in any Federal or state court in
Florida having jurisdiction over the parties.

The arbitrators shall have the authority and jurisdiction to enter any
pre-arbitration awards that would aid and assist the conduct of the arbitration
or preserve the parties’ rights with respect to the arbitration, as the
arbitrators shall deem appropriate in their discretion.  The award of the
arbitrators shall be in writing and it shall specify in reasonable detail the
issues

10


--------------------------------------------------------------------------------




submitted to arbitration and the award of the arbitrators with respect to each
of the issuers so submitted.

The prevailing party as determined by the arbitrators shall also be entitled to
recover from the losing party reasonable attorneys’ fees, costs and expenses
actually incurred in connection therewith and in the enforcement or collection
of any judgment or award rendered therein.  Included within the costs
recoverable by the prevailing party hereunder shall be filing fees, arbitration
fees, arbitrators’ compensation, transcript costs, investigative costs, expert
witness fees and the like.  The arbitration award will be final, binding and
conclusive on all of the parties.

13.          Governing Law

This Agreement shall be deemed to be made and entered into pursuant to the laws
of the State of Florida.

14.          Amendment and Modification

No modification, amendment or waiver of any provisions of this Agreement shall
be effective unless approved in writing by the parties.  The failure of a party
hereto at any time to require performance by the other party of any
responsibility or obligation hereunder shall in no way effect the full right to
require such performance in the future.  Nor shall the waiver by a party of a
breach of any provision hereof constitute a waiver of any succeeding breach of
the same or any such provision nor constitute a waiver of the responsibility or
obligation itself.  If any provision of this Agreement is declared void, invalid
or unenforceable, it shall have no effect on the validity or enforceability of
any other provision hereof.

11


--------------------------------------------------------------------------------




15.          Entire Agreement

It is understood and agreed that this Agreement contains the entire agreement
between the parties and that no representations or agreements, oral or
otherwise, between the parties not included herein shall be of any force and
effect.

16.          Additional Condition Precedent

This Agreement is contingent on both parties executing it.

 

12


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
as of the date first hereinabove set forth.

CHARYS HOLDING COMPANY, INC.

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

Billy V. Ray, Jr., Chief Executive Officer

 

 

 

 

VIASYS NETWORK SERVICES, INC.

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

Name: Billy V. Ray, Jr.

 

 

Title: Chairman

 

 

 

 

VIASYS SERVICES, INC.

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

Name: Billy V. Ray, Jr.

 

 

Title: Chairman

 

 

 

 

NEW VIASYS HOLDINGS, LLC

 

 

 

 

By:

/s/ Mel Harris

 

 

Name: Mel Harris

 

 

Title: Manager

 

 

 

 

By:

/s/ Douglas Berman

 

 

Name: Douglas Berman

 

 

Title: Manager

 

 

13


--------------------------------------------------------------------------------